Case 6:20-cv-01702-PGB-LRH Document 1 Filed 09/17/20 Page 1 of 10 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


   Modified Atmosphere Enterprises LLC,

                  Plaintiff,                          Civil Action No.:
   v.

   Fresh Express Brands Incorporated,
                                                            Jury Trial Demanded
                  Defendant.


                      COMPLAINT FOR PATENT INFRINGEMENT

           Plaintiff Modified Atmosphere Enterprises LLC ("MAE" or "Plaintiff"), by its

  undersigned attorneys, files this Complaint against Fresh Express Brands Incorporated ("Fresh

  Express" or Defendant"), alleging as follows:

                                           PARTIES

           1.    MAE is a limited liability company formed under the laws of the State of

  Colorado, having a principal place of business at 201 Milwaukee Street, Suite 200, Denver,

  Colorado 80206.

           2.    On information and belief, Fresh Express is a corporation formed under the

  laws of the State of Delaware, having a principal place of business at 4757 The Grove Drive

  Suite 260, Windermere, Florida 34786. Fresh Express is a subsidiary of Chiquita Brands

  L.L.C.




                                                  1
Case 6:20-cv-01702-PGB-LRH Document 1 Filed 09/17/20 Page 2 of 10 PageID 2




                                 JURISDICTION AND VENUE

         3.      This action arises under the patent laws of the United States of America, 35

  U.S.C. §§ 1 et seq. This Court has exclusive subject matter jurisdiction over this action

  pursuant to 28 U.S.C. §§ 1331 and 1338(a).

         4.      This Court has general personal jurisdiction over Defendant because Defendant

  operates, conducts, engages in, and carries on a business or business venture in this state and

  has an office or agency in this state. See Fl. Stat. 48.193(1)(a). Defendant's principal place of

  business is located in Windermere, Florida, which is within this District.

         5.      Venue is proper in this District pursuant to 28 U.S.C. § 1400(b), at least because

  Defendant has a regular and established place of business in this District located at 4757 The

  Grove Drive Suite 260, Windermere, Florida 34786. On information and belief, Defendant

  has committed acts of infringement in this District by at least selling and/or offering to sell

  Accused Products (defined below) in this District.

                FACTUAL ALLEGATIONS UNDERLYING ALL CLAIMS

         A.      MAE's Intellectual Property

         8.      MAE is the owner by assignment of U.S. Patent No. 7,083,837 ("the '837

  Patent" or "Patent-in-Suit"). A true and correct copy of the '837 Patent is attached hereto as

  Exhibit A.

         9.      The '837 Patent relates to modified or controlled atmosphere packaging

  ("MAP"). Generally speaking, MAP relates to microperforated packaging used for fresh

  produce, namely packaging for fresh produce wherein the packaging includes a non-porous

  polymeric material having microperforations for controlling and maintaining optimum




                                                 2
Case 6:20-cv-01702-PGB-LRH Document 1 Filed 09/17/20 Page 3 of 10 PageID 3




  atmosphere conditions within specified oxygen and carbon dioxide concentration ranges for

  fresh produce contained in the packaging.

          10.    MAP is used for agricultural products that are biologically active or respire such

  as fresh fruits, fresh vegetables, and fresh herbs (collectively, "fresh produce"). While the

  primary means to extend quality and shelf life of fresh produce is temperature control,

  packaging fresh produce in materials that modify or control the flow of oxygen, carbon

  dioxide, and moisture in and out of the packaging material can also extend the quality and shelf

  life.   Such packaging materials are generally referred to as MAP.          By controlling the

  consumption and release of oxygen and the production and release of carbon dioxide and

  moisture, food is kept fresher longer, thus reducing waste and maximizing taste.

          11.    Dr. Elizabeth Varriano-Marston, the sole named inventor of the '837 Patent, is

  a respected member of the fresh produce packaging industry. Through her decades of work in

  this industry, she has developed microperforated food-packaging technology that establishes

  optimum atmospheric conditions for fresh produce contained therein.

          12.    Over fifteen years ago, Dr. Marston founded Windham Packaging LLC

  ("Windham") with the goal of designing packaging films for the fresh produce industry, before

  breathable films were widely recognized as a necessity for fresh produce packaging. From her

  in-depth knowledge and expertise of the factors affecting produce quality, including fresh-cut

  processing and its effects on quality, she has developed and manufactured food-packaging

  films based on various unique product characteristics.




                                                 3
Case 6:20-cv-01702-PGB-LRH Document 1 Filed 09/17/20 Page 4 of 10 PageID 4




         13.     As a result of the invention of the Patent-in-Suit, produce companies are able

  to provide packaged fresh produce with an extended life, reduce food waste, and provide high-

  quality produce at reasonable costs.

         14.     The '837 Patent was filed on June 8, 2001, and was duly issued by the U.S.

  Patent and Trademark Office ("USPTO") on August 1, 2006. The '837 Patent issued from U.S.

  Patent Application No. 09/877,757 ("the '757 Application"), a divisional application of U.S.

  Patent Application No. 09/528,290 ("the '290 Application"), and claims priority to Provisional

  Application No. 60/132,388.

         15.     Windham was active in licensing and enforcing Dr. Marston's patents, including

  through litigation. The '837 Patent was the subject of a litigation in the U.S. District Court for

  the Central District of California, which settled on favorable terms. The '837 Patent was also

  the subject of two separate proceedings in the U.S. International Trade Commission, which

  also settled on terms favorable to Windham.

         16.     Recognizing the value of Dr. Marston's groundbreaking technology, several

  produce companies and produce packaging companies have taken licenses to the Patent-in-

  Suit. These license agreements reflect the importance of Dr. Marston's contributions to the

  produce packaging industry as well as the strength of her intellectual property.

         17.     In 2020, Windham assigned the entire right, title, and interest, including the

  right to seek damages for past, present, and future infringement, in and to the '837 Patent to

  MAE in order to continue enforcement.




                                                  4
Case 6:20-cv-01702-PGB-LRH Document 1 Filed 09/17/20 Page 5 of 10 PageID 5




         B.      Defendant's Infringing Activity

         18.     Upon information and belief, Defendant infringed the '837 Patent at least by

  making, using, selling and/or offering for sale fresh produce products packaged in infringing

  packaging material, including without limitation, Chiquita Juicy Red Apple Bites, as well as

  similar products, as shown in the claim chart below, prior to the expiration of the '837 Patent.

  This is just one non-limiting example based on publicly available information. MAE reserves

  the right to modify this description, including, for example, on the basis of information about

  the Accused Products (defined below) that it obtains during discovery.

     U.S. Patent No. 7,083,837      Infringement by Chiquita Juicy Red Apple Bites Package
    1. An improved                 The Chiquita Juicy Red Apple Bites Package is a packaging
    packaging for establishing     of apples, a known respiring produce.
    optimum atmospheric
    conditions for respiring
    produce, comprising:

    a non-porous                   Upon information and belief, the Chiquita Juicy Red Apple
    polymeric material;            Bites Package contains a laminate of BOPP/PE (biaxially-
                                   oriented polypropylene/polyethylene), which is a non-porous
                                   polymeric material.

    a set of microperforations     The polymeric material of the Chiquita Juicy Red Apple
    on said polymeric material,    Bites Package contains microperforations, for a total of at
    wherein said set of            least 4 microperforations, the microperforations being in
    microperforations are drill    the form of drill holes with an average diameter of 115
    holes and based on a           microns.
    number and a size of said
    microperforations, control
    and maintain said optimum
    atmospheric conditions
    within specified O2 and
    CO2 concentrations for said
    respiring produce,




                                                 5
Case 6:20-cv-01702-PGB-LRH Document 1 Filed 09/17/20 Page 6 of 10 PageID 6




                                The microperforation measurements in the above image are
                                denoted in reticle units, which are 3.6 microns each. Thus,
                                an average diameter of 32 reticle units is approximately 115
                                microns.

                                The number and size of the microperforations are effective to
                                control and maintain optimum atmospheric conditions within
                                specified O2 and CO2 concentrations for the apple slices.



   said optimum atmospheric     Atmospheric conditions inside the bag were measured as
   conditions containing less   containing less than about 20.9% O2 and greater than about
   than about 20.9% O2 and      0.03% CO2 (e.g., 3.4% O2 and 20.7% CO2).
   greater than about 0.03%
   CO2,

   wherein said polymeric       A total O2 Flux was determined to be between 150 cc/day-




                                             6
Case 6:20-cv-01702-PGB-LRH Document 1 Filed 09/17/20 Page 7 of 10 PageID 7




   material provides a total O2    atm to 5,000,000 cc/day-atm.
   Flux ranging from 150
   cc/day-atm to 5,000,000
   cc/day-atm

   and wherein each of said        The microperforations were measured having an average
   microperforations has an        diameter of 115 microns, which falls within the claimed
   average diameter between        range of 110 and 400 microns.
   110 and 400 microns




                                   The microperforation measurements in the above image are
                                   denoted in reticle units, which are 3.6 microns each. Thus,
                                   an average diameter of 32 reticle units is approximately 115
                                   microns.

   and said set of                 The set of microperforations is located in a registered target
   microperforations are           area on said polymeric material that is a finite region on said
   placed in a registered target   polymeric material.
   area on said polymeric




                                                7
Case 6:20-cv-01702-PGB-LRH Document 1 Filed 09/17/20 Page 8 of 10 PageID 8




    material, said registered
    target area being a finite
    region on said polymeric
    material.



         19.     Based upon prior licensing activities related to the '837 Patent, as well as

  general industry knowledge, upon information and belief, Fresh Express was on notice of the

  asserted Patent prior to expiration thereof.

         20.     Prior to the expiration of the '837 Patent, Defendant made, used, sold, and

  offered for sale the Chiquita Juicy Red Apple Bites Package and similar products ("Accused

  Products"), throughout the United States.

                                   FIRST CLAIM FOR RELIEF
                                 (Infringement of the '837 Patent)

         21.     MAE incorporates herein by reference each and every allegation in the

  preceding paragraphs as though fully set forth herein.

         22.     Defendant infringed the '837 Patent in violation of 35 U.S.C. § 271(a), either

  literally or under the doctrine of equivalents, by at least making, using, selling, and/or offering

  for sale the Accused Products prior to the expiration of the '837 Patent.

         23.     Defendant's infringement of the '837 Patent has caused damage to MAE in an

  amount to be ascertained at trial.

                                       PRAYER FOR RELIEF

         WHEREFORE, MAE respectfully requests that the Court enter judgment as follows:

         A.      Declaring that Defendant has infringed the '837 Patent;




                                                  8
Case 6:20-cv-01702-PGB-LRH Document 1 Filed 09/17/20 Page 9 of 10 PageID 9




          B.      Awarding damages in an amount to be proven at trial, but in no event less than

  a reasonable royalty, for Defendant's infringement, including pre-judgment and post-judgment

  interest at the maximum rate permitted by law;

          C.      Ordering an award of reasonable attorneys' fees against Defendant to MAE as

  provided by 35 U.S.C. § 285 or other relevant law or provision;

          D.      Awarding expenses, costs, and disbursements in this action against Defendant,

  including prejudgment interest; and

          E.      Awarding such other and further relief as the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, MAE hereby demands a

  trial by jury in this action of all claims so triable.

  Dated: September 17, 2020                          Respectfully submitted,

                                                     By: /s/ Ryan T. Santurri
                                                     Ryan T. Santurri (Bar No. 15698)
                                                     ALLEN, DYER, DOPPELT + GILCHRIST, PA
                                                     255 South Orange Ave., Suite 1401
                                                     Orlando, FL 32801
                                                     Telephone: 407-841-2330
                                                     Facsimile: 407-841-2343
                                                     rsanturri@allendyer.com

                                                     Robert R. Brunelli (to be admitted pro hac vice)
                                                            rbrunelli@sheridanross.com
                                                     Matthew C. Holohan (to be admitted pro hac vice)
                                                            mholohan@sheridanross.com
                                                     SHERIDAN ROSS P.C.
                                                     1560 Broadway, Suite 1200
                                                     Denver, CO 80202
                                                     Telephone: 303-863-9700
                                                     Facsimile:    303-863-0223




                                                     9
Case 6:20-cv-01702-PGB-LRH Document 1 Filed 09/17/20 Page 10 of 10 PageID 10




                                      E-mail:      litigation@sheridanross.com

                                      Attorneys for Plaintiff
                                      Modified Atmosphere Enterprises LLC




                                      10
